Citation Nr: 0003705	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-08 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for deflection of the 
nasal septum with difficulty breathing.

3.  Entitlement to service connection for a left wrist 
disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Lincoln, Nebraska, 
which denied the benefits sought on appeal. The veteran had 
active military service from January 1956 to September 1957.  
At present, after remand to the RO for additional 
development, the veteran's case is once again before the 
Board for appellate review.

The Board notes that, on or about January 1998, the veteran 
submitted a request for a personal hearing at a local RO.  As 
a result, such hearing was scheduled for February 5, 1998.  
However, although the veteran's mailed hearing notice was not 
returned as undeliverable, the veteran failed to appear for 
the hearing and there was no request by either the veteran or 
his representative to reschedule the hearing.  As such, the 
veteran's request for a hearing will be considered withdrawn 
and the Board will proceed with its review on the present 
record.  See 38 C.F.R. § 20.702 (1999).


FINDINGS OF FACT

1.  No competent evidence has been submitted that would tend 
to indicate that the veteran suffers from tinnitus related to 
his period of military service.

2.  No competent evidence has been submitted that would tend 
to indicate that the veteran's pre-existing deflection of the 
nasal septum was aggravated during his military service, or 
is otherwise related to his period of military service.

3.  No competent evidence has been submitted that would tend 
to indicate that the veteran suffers from a left wrist 
disorder related to his period of military service.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The veteran's claim of entitlement to service connection 
for deflection of the nasal septum with difficulty breathing 
is not well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).

3.  The veteran's claim of entitlement to service connection 
for a left wrist disorder is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999). A veteran who served during a 
period of war or during peacetime after December 31, 1946, is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  See 38 U.S.C.A. §§ 1111, 
1137 (West 1991).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut the 
presumption of sound condition.  See 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1999).  Additionally, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a), (b) (1999).  Clear and unmistakable 
evidence (evidence which is obvious or manifest) is required 
to rebut this presumption of aggravation.  Id.  Specifically, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that intermittent or temporary flare-ups of 
a pre-existing injury or disease during service do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991). 

Moreover, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999) (distinguishing the factual circumstances in 
Falzone v. Brown, 8 Vet. App. 398 (1995), and Hampton v. 
Gober, 10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements to well ground his 
claims.  First, there must be competent evidence of a current 
disability. Second, there must be medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury.  Lastly, there must be 
medical evidence of a nexus or relationship between the in-
service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  In determining 
whether a claim is well grounded, the truthfulness of the 
evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

II.  Tinnitus.

With respect to the evidence of record, the veteran's service 
medical records are negative for any indication that the 
veteran was treated for or diagnosed with tinnitus.  
Similarly, the post-service medical evidence is negative for 
any indication that the veteran has been treated for or 
diagnosed with tinnitus. 

Thus, after a review of the evidence of record, the Board 
finds that the veteran has not submitted objective medical 
evidence showing that he is currently diagnosed with 
tinnitus.  Specifically, he has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a current disability of service origin.  
A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim of service connection for 
tinnitus, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded, and the claim will be denied on that basis. See 
38 U.S.C.A. § 5107(a).

III.  Deflection of the Nasal Septum with Difficulty 
Breathing.

The veteran's service medical records contain the veteran's 
entrance examination, which shows he had a normal nose.  
However, the service medical records also contain notations 
dated October 1956 which indicate he fractured his nose prior 
to his service while playing basketball.  At that time, he 
reported discomfort and had marked displacement of the nose 
to the left, and thus, he was accepted for a septectomy.  
Subsequent notations dated November 1956 reveal he actually 
underwent such procedure.

Additionally, a March 1997 VA examination report notes that 
no medical records from the Balboa Hospital relating to the 
nose/sinuses were present during the examination, but that 
the veteran reported he injured his nose in 1957 while at the 
office.  Specifically, he noted he injured his nose in 1957 
when attempting to reach something placed high above his head 
and a box fell hitting him on the nose.  As a result, he was 
treated for such injury at the Balboa Hospital.  The veteran 
also noted that x-rays were performed at that time which 
showed fracture to the nose; his nose was reset as a result 
of such fracture.  At the time of this examination, he 
complained of difficulty breathing from the left side of the 
nose because it was crooked.  Upon examination, including x-
ray examination, the veteran presented evidence of nose, 
nasal vestibule, and septum deviation to the left; and his 
diagnosis was history of fractured nose and deviated septum, 
with normal facial bones.

After a review of the evidence of record, the Board finds 
that, as the record contains clear and unmistakable evidence 
that the veteran fractured his nose and suffered from a 
deviated nasal septum prior to his active service, the 
presumption of sound condition is not for application in this 
case, at least with respect to the claim of service 
connection for deflection of the nasal septum with difficulty 
breathing.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1999).  In addition, the Board finds that, although 
the veteran underwent a septectomy in November 1956, the 
weight of the evidence supports the conclusion that such 
septectomy was corrective in nature, given the veteran's 
reported breathing difficulties coupled with the absence of 
any medical evidence showing an in-service nose fracture or 
aggravation of the pre-existing condition. 

In this regard, the Board acknowledges the veteran's 
statements during the May 1997 VA examination, as described 
above, that he fractured his nose in 1957 when attempting to 
reach something placed high above his head and a box fell 
hitting him on the nose.  However, the Board finds that, 
although the veteran is competent to testify that he 
injured/hurt his nose during the service, he has not shown he 
is not competent to testify he fractured his nose during 
service, or that he aggravated his pre-service nose injury. 
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). While an appellant can 
report his symptoms, his statements as to the cause of any 
claimed incurrence or aggravation of disability cannot be 
accepted as such contention must be supported by competent 
medical evidence, not merely allegations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Furthermore, the 
Board notes that, as noted above, the present record is 
devoid of any medical evidence showing that he in fact 
fractured his nose during an in-service nose injury, or that 
his pre-existing deviated septum disorder/symptomatology was 
aggravated during his service.

Moreover, even assuming the veteran aggravated his pre-
service deviated septum disorder/symptomatology during his 
service, the Board finds that he has failed to show, via 
competent medical evidence, that there is a link between his 
current deflection of the nasal septum with difficulty 
breathing and any in-service symptomatology.  See generally, 
Gonzales v. West, No. 95-1218 (U.S. Vet. App. Jan. 20, 1998) 
(noting that in cases of in-service aggravation, there must 
be competent evidence of a nexus between a current disorder 
and the in-service aggravation of that disorder).  
Specifically, the veteran has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a nexus between the currently claimed disorder 
and his period of service.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Therefore, the Board finds the veteran has not submitted 
objective medical evidence showing that his pre-service 
deviated septum was aggravated during his period of service.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.  And, in 
the absence of competent medical evidence to support the 
claim of service connection for deflection of the nasal 
septum with difficulty breathing, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded, and the claim will be denied on that 
basis.  See 38 U.S.C.A. § 5107(a).

IV.  Left wrist disorder.

The service medical records contain January 1957 records 
noting the veteran fell and outstretched his hand, suffering 
immediate hand wrist pain.  X-rays of the wrist were taken at 
that time, but showed essentially negative results, with the 
exception of a suspicious defect in the periphery of the 
lunate bones.  In addition, January 1957 records from the 
Balboa Hospital further describe the treatment the veteran 
received for such injury, and noted he was in a cast for a 
few weeks.

As to the post-service medical evidence, the evidence 
includes a May 1997 VA examination report which notes the 
veteran reported he injured his left wrist playing basketball 
in 1957.  He further noted he was sent to the Balboa Hospital 
in San Diego for treatment of this injury.  At the time of 
this examination, he complained of not having much strength 
in the left wrist.  However, upon examination, he did not 
present evidence of swelling, deformity, subluxation, lateral 
instability, nonunion, or loose motion of the left wrist.  
His range of motion was flexion to 90 degrees, and extension 
to 180 degrees.  And, upon x-ray examination, he had a normal 
left wrist.  His diagnosis was history of fracture of the 
left lunate.

The Board acknowledges that the evidence shows the veteran 
sustained a wrist injury during his service.  However, after 
a review of the evidence of record, the Board finds that the 
veteran has not submitted objective medical evidence showing 
that he is currently diagnosed with a left wrist disorder.  
Specifically, he has failed to satisfy an essential element 
necessary to well ground his claim, which is the existence of 
a current disability of service origin.  A well-grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Therefore, in the absence of competent medical evidence to 
support the claim of service connection for a left wrist 
disorder, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded, and the claim will be denied on that basis. See 
38 U.S.C.A. § 5107(a).


V.  Conclusion.

In arriving at the above conclusions, the Board has taken 
into consideration the various written statements submitted 
by the veteran and his representative tending to link the 
claimed disorders to the veteran's period of service.  While 
the Board acknowledges the sincerity of these statements, the 
Board notes that neither the veteran nor his representative 
has been shown to be qualified to offer a medical opinion 
regarding the diagnosis or etiology of the claimed disorders, 
or the existence of a nexus between the claimed disorders and 
the veteran's service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit, supra, in which the Court 
held that a veteran does not meet the burden of presenting 
evidence of a well grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer such 
medical opinions).  See generally Clyburn v. West, 12 Vet. 
App. 296 (1999). 

Furthermore, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claims of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the above 
claims.  See Epps, supra.  There is nothing in the text of 
section 5107 to suggest that VA has a duty to assist the 
claimant until he or she meets his or her burden of 
establishing "well grounded" claims.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  The Board is 
not aware of any circumstances in this case which would put 
VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claims on appeal 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).  Lastly, the veteran may be 
considered for a VA examination pursuant to 38 C.F.R. § 
3.326, including a VA examination for the purpose of 
obtaining a nexus opinion, only after his claims are 
determined to be well grounded, see Slater v. Brown, 9 Vet. 
App. 240, 244 (1996), and that is not the case here.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded 
claims of service connection, and the reasons for which his 
claims have failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for tinnitus is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for deflection of the nasal septum with 
difficulty breathing is denied. 

Evidence of a well-grounded claim not having been submitted, 
service connection for a left wrist disorder is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

